FILED
                           NOT FOR PUBLICATION
                                                                           MAR 16 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30004

              Plaintiff - Appellee,              D.C. No. 4:12-cr-00022-SEH-1

 v.
                                                 MEMORANDUM*
ADRIEN JOHN MATUCK,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                      Argued and Submitted February 2, 2016
                               Seattle, Washington

Before: KOZINSKI, O’SCANNLAIN, and GOULD, Circuit Judges.

      We consider Adrien Matuck’s challenges to his conviction for first degree

murder.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                          I

      The government presented sufficient evidence upon which the jury could

conclude that Matuck was an “Indian” within the meaning of 18 U.S.C. § 1153(a).

The “Certificate of Indian Blood” presented at trial stated both that Matuck had a

total quantum of 15/16 Indian blood and that he was enrolled in the Hualapai Tribe

of Peach Springs, Arizona. This tribe is included in the Bureau of Indian Affairs’

list of federally recognized tribes. See 75 Fed. Reg. 60,810, 60,811 (Oct. 1, 2010).

Such evidence satisfies our Circuit’s test for Indian status under § 1153. See

United States v. Zepeda, 792 F.3d 1103, 1115–16 (9th Cir. 2015) (en banc).

                                          II

      The government was not required to show that the murder victim was also

an Indian to establish jurisdiction over Matuck’s crime. See 18 U.S.C. § 1153(a)

(conferring jurisdiction over certain crimes committed “against the person or

property of another Indian or other person” (emphasis added)); United States v.

Bruce, 394 F.3d 1215, 1221 (9th Cir. 2005).

                                         III

      The district court did not abuse its discretion in denying Matuck’s motion

for a new trial, which he failed to support with any newly discovered evidence.




                                          2
See Fed R. Crim. P. 33; United States v. King, 735 F.3d 1098, 1108–09 (9th Cir.

2013).

      AFFIRMED.




                                        3